DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The examiner acknowledges receipt of the amendment filed on September 16, 2021.  Claim 10 has been cancelled, new claim 21 has been added. 
Claims 1-9 and 11-21 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 22, 2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of U.S. Publication No. 2017/0057349 to Ogawa et al.
Regarding claim 1, the Gayney publication teaches an electric drive module and method for using an electric motor vehicle, comprising: a housing defining a chamber (outer housing around the gears and motor in Fig. 2); an electric motor 202 disposed in the chamber, the electric motor having an output shaft 204; a first drive gear 208 
However, the Gayney publication lacks a teaching that the first driven gear is larger than the first drive gear, the second driven gear is smaller than the first driven gear, and the second drive gear is larger than the second driven gear; and wherein the first drive gear is larger than the second driven gear, and the second drive gear is larger than the first driven gear. 
The Ogawa publication teaches an axle with a motor 11, a differential 19 and first driven gear is larger than the first drive gear, the second driven gear is smaller than the first driven gear, and the second drive gear is larger than the second driven gear; and wherein the first drive gear is larger than the second driven gear, and the second drive gear is larger than the first driven gear.  See Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to have the gears the size as taught by the Ogawa publication as this would be combining known 
Regarding claim 2, the first and second driven gears are supported for conjoint rotation with one another.  See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 3, the second drive gear 220 is within a differential 222. The term within the differential is interpreted as being part of the differential.  See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 4, the first drive gear and the first driven gear are spaced apart from each other, and the second driven gear and the second drive gear are spaced apart from each other. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 5, the first drive gear, the first driven gear, the second driven gear, and the second drive gear rotate in the same rotational direction. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 6, wherein rotational axes of the first drive gear, the first driven gear, the second driven gear, and the second drive gear are parallel to each other. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 7 the first drive gear and the second drive gear are co-axial. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 8, the first drive gear and the second drive gear are axially offset relative to each other. See Fig. 2 and paragraph 0027 of Gayney.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of U.S. Publication No. 2017/0057349 to Ogawa et al.in view of U.S. Publication No. 2018/0010491 to Yamahata et al.
Regarding claim 9, the Gayney publication lacks a teaching that there is a park lock mechanism operatively coupled to the first driven gear.
The Yamahata publication teaches a motor MG1 that turns gear RE2 that turns gear RE1 and that has an output of gear RE3 that has a parking lock mechanism 36.  See paragraph 0024 and Fig. 1.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to include a park lock mechanism operatively coupled to the first driven gear as taught by the Yamahata publication that teaches putting a parking lock on an intermediate gear before the wheel, as this would have been combining known prior art elements using known methods to provide the predictable result of allowing a way to stop the rotation of the wheels when needed when in a parking range.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of U.S. Publication No. 2017/0057349 to Ogawa et al.in view of U.S. Publication No. 2016/0102752 to Yelvington.
Regarding claim 11, the Gayney publication lacks a specific teaching that the first drive gear is made of metal.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to have the first drive gear made of metal as taught by the Yelvington publication, as this is a known material that gears can be made of and it is known to make metal gears as a matter of design choice for increased strength.
 Regarding claim 12, the Gayney publication lacks a specific teaching that the first drive gear is made of plastic.
The Yelvington publication teaches that the planet gears in a planetary gear can be made of plastic.  See paragraph 0110 and 0112.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to have the first drive gear made of plastic as taught by the Yelvington publication, as this is a known material that gears can be made of and it is known to make plastic gears as a matter of design choice for a quieter gear.
Claims 13-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of German Patent No. DE 102010004222 to Quehenberger.
Regarding claims 13, 19 and 20, the Gayney publication teaches an electric drive module and method for using an electric motor vehicle, comprising: a housing defining a chamber (outer housing around the gears and motor in Fig. 2); an electric motor 202 disposed in the chamber, the electric motor having an output shaft 204; a first drive gear 
However, the Gayney publication lacks a teaching of providing lubrication via the first or second chain member from a dedicated translation activated oil catcher.
The Quehenberger patent teaches a transmission having two gears 16a, 16b that are connected by a chain 40.  See Fig. 4.  There is lubrication from an active oil catcher.  The oil catcher as broadly recited in the claims is interpreted as the catcher structure 44, 22 that is used and explained in the translation provided with this reference.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney device to include the oil catcher on at least one of the first or second chain members as taught by the Quehenberger patent, as this would be combining know prior art elements using known methods to provide the predictable result of cooling down the chain and related parts to increase their service life. 

Regarding claim 15, rotating the first drive gear and the second drive gear on the same axis of rotation. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 16, translating the first and second chains in the same direction. See Fig. 2 and paragraph 0027 of Gayney.
Regarding claim 17, rotating the first drive gear, the first driven gear, the second driven gear, and the second drive gear about respective rotational axes that are parallel relative to each other. See Fig. 2 and paragraph 0027 of Gayney.
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2019/0248244 to Gayney et al. in view of German Patent No. DE 102010004222 to Quehenberger in view of U.S. Publication No. 2017/0057349 to Ogawa et al.
Regarding claims 18 and 21, the Gayney publication lacks a teaching that the first driven gear is larger than the first drive gear, the second driven gear is smaller than the first driven gear, and the second drive gear is larger than the second driven gear; and wherein the first drive gear is larger than the second driven gear, and the second drive gear is larger than the first driven gear.
The Ogawa publication teaches an axle with a motor 11, a differential 19 and first driven gear is larger than the first drive gear, the second driven gear is smaller than the first driven gear, and the second drive gear is larger than the second driven gear; 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the subject invention to modify the Gayney publication to have the gears the size as taught by the Ogawa publication as this would be combining known prior art elements using known methods, to provide the predictable result of changing the reduction of the motor speed as desired by the user as it is known that different gear sizes will change the reduction ratio to the differential and a user would change the gears and reduction ratio to fit a desired use for different vehicles.
Response to Arguments
Applicant’s arguments, see pages 7-10, filed September 16, 2021, with respect to the rejection(s) of claim(s) 1-20 under both 102/103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s added new amendments to the claims and new claim 21 using additional references Ogawa and Quehenberger as set forth in the rejection above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
European Patent No. EP2819277 to Tamura teaches an electric axle with different sized transfer gears.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659